FILED
                              NOT FOR PUBLICATION                          DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ABDOL REZA SOLTANPOUR, a.k.a.                    No. 12-70855
Afshin Soltanpour,
                                                 Agency No. A075-523-897
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Abdol Reza Soltanpour, a native and citizen of Iran, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. Our jurisdiction is



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678 (9th Cir. 2011). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Soltanpour’s motion to

reopen as untimely where the motion was filed more than six years after his

removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Soltanpour failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      In light of our disposition, we do not reach Soltanpour’s contentions

regarding prejudice from the alleged ineffective assistance of counsel.

      We lack jurisdiction to review Soltanpour’s challenge to the underlying

orders denying his applications for adjustment of status, asylum, withholding, and

protection under the Convention Against Torture because the petition for review is

not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d
1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      12-70855